967 A.2d 113 (2009)
291 Conn. 903
Stanley KOSIOREK, Executor (Estate of Stanislaw Kosiorek)
v.
Jacek I. SMIGELSKI.
Supreme Court of Connecticut.
Decided March 11, 2009.
Jacek I. Smigelski, pro se, in support of the petition.
William J. Sweeney, Jr., New Britain, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 112 Conn.App. 315, 962 A.2d 880 (2009), is denied.
VERTEFEUILLE, J., did not participate in the consideration of or decision on this petition.